           Case 2:21-cv-00394-JCM-NJK Document 4 Filed 03/10/21 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
 7   DAVID WALTON,
                                                          Case No. 2:21-cv-00394-JCM-NJK
 8          Plaintiff,
                                                                       ORDER
 9   v.
10   SMITH’S FOOD & DRUG CENTERS, INC.,
11          Defendant.
12         The instant case was recently removed to this Court. See Docket No. 1. Prior to its
13 removal, on November 17, 2020, Defendant filed a motion to dismiss in state court. See Docket
14 No. 1-1 at 12. Further, on December 4, 2020, Defendant filed an answer in state court. See id. at
15 28. Accordingly, the parties are hereby ORDERED to file a joint proposed discovery plan no
16 later than March 17, 2021. See Local Rule 26-1(a).
17         IT IS SO ORDERED.
18         Dated: March 10, 2021
19                                                             ______________________________
                                                               Nancy J. Koppe
20                                                             United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                   1
